Order entered August 18, 2015




                                          In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                    No. 05-15-00651-CV

                  IN THE INTEREST OF R.M. AND R.M., CHILDREN

                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 296-52721-07

                                         ORDER
       In light of appellee’s March 30, 2015 “motion to clarify, modify, correct, or reform

judgment,” we DENY his August 5, 2015 “motion to dismiss for untimely notice of appeal.”

See TEX. R. APP. P. 26.1(a)(2); Ryland Enter., Inc. v. Weatherspoon, 355 S.W.3d 664, 665-666

(Tex. 2011) (per curiam).




                                                   /s/   CRAIG STODDART
                                                         JUSTICE